This is an appeal from an order of the Appellate Division, second department, affirming an order of Special Term dismissing an amended complaint before answer upon motion made under rule 107 of the Rules of Civil Practice. The amended complaint *Page 224 
seeks a declaratory judgment that plaintiff and defendant are husband and wife and that a foreign decree of divorce obtained by defendant is null and void.
Plaintiff and defendant were married in 1909 in the city and State of New York and continued to reside in this State until 1929 when they separated and they have continued to live apart since that time. In 1934 plaintiff applied to the Family Court of the Domestic Relations Court of the City of New York for an order awarding her support by her husband, the defendant here. An award was made and later increased. Thereafter in 1939 the latter order was vacated, after hearings held, upon the ground that the decree of divorce obtained by the defendant in the foreign jurisdiction was a valid one. It is the order entered on that finding which has been held to be an existing final "decree of a court of competent jurisdiction rendered on the merits, determining the same cause of action between the parties." (Rules Civ. Prac., rule 107, subd. 5.)
In so far as applicable here, the Domestic Relations Court was established and such jurisdiction was conferred upon it by the Legislature as was necessary to enable it to compel the support of a wife by a husband who had abandoned or neglected to support her. (N.Y. State Const. [1925] art. 6, § 18; Domestic Relations Court Act, § 91 [L. 1933, ch. 482, as amd.].)
In the exercise of its limited jurisdiction the court is authorized to hear and determine the cause and, of course, may determine whether the parties are husband and wife. Such determination is incidental to the exercise of any jurisdiction. For that limited purpose there is jurisdiction of the subject matter of the marriage.
A determination by the Family Court that there is an existing marriage, or that one has been terminated, as a preliminary to exercising or declining jurisdiction, is, within its limited summary jurisdiction, binding in that court upon the parties and final until a different determination be there made. (Dom. Rel. Court Act, § 92, subds. 4 and 16.) It is not binding on the parties in an action in the Supreme Court in which there is directly involved the question whether the same marriage exists or has been terminated. There is no identity of jurisdiction — one is preliminary or incidental, the other direct and primary. There is no identity of cause *Page 225 
of action — one is for support and that only, the other for an adjudication of marital status.
The orders should be reversed, with costs in all courts, and the motion to dismiss the complaint denied.